AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED JULY 6, 2016 TO THE SUMMARY PROSPECTUS DATED FEBRUARY 29, 2016 AS SUPPLEMENTED JUNE 30, 2016 AMERICAN INDEPENDENCE KANSAS TAX-EXEMPT BOND FUND (Ticker Symbols: SEKSX, IKSTX, IKTEX) At a Board meeting held on June 23, 2016 (“Board Meeting”), RiskX Investments, the adviser to the American Independence Kansas Tax-Exempt Bond Fund (the “Kansas Fund”), recommended to the Trustees of the Board that Carret Asset Management LLC (“Carret”) replace Arrivato Asset Management, LLC (“Arrivato”) as the Kansas Fund’s sub-adviser. After careful consideration, the Trust’s Board, including a majority of the Independent Trustees, approved the termination of Arrivato, approved the appointment of Carret as sub-adviser to the Kansas Fund, and approved the Form of Sub-Advisory Agreement between RiskX Investments and Carret on behalf of the Kansas Fund, subject to the approval of the Kansas Fund’s shareholders. Founded in 1963, Carret is an independent investment advisor serving wealth managers, financial advisors, select institutional clients, and high-net-worth individuals and families, managing assets of approximately $1.9 billion as of
